Citation Nr: 0112034	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  94-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a sacroiliac injury and weakness.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In February 1999, the veteran's file was transferred to the 
RO in St. Petersburg, Florida because it was indicated that 
he moved his residence to Florida.  

In June 1996, the Board remanded this matter to the RO for 
further development to include scheduling the veteran for a 
VA compensation and pension examination for the purpose of 
determining the severity of the veteran's service-connected 
residuals of sacroiliac injury and weakness, among other 
things.  The record shows that the veteran was thereafter 
scheduled for numerous VA examinations but failed to appear 
for those examinations.  As discussed below, the Board is 
satisfied that all reasonable efforts have been attempted to 
contact the veteran and will proceed in the adjudication of 
this claim.  


FINDING OF FACT

The veteran failed to report, without explanation, for VA 
examinations that had been scheduled in order to evaluate the 
severity of his service-connected residuals of a sacroiliac 
injury and weakness.  


CONCLUSION OF LAW

The claim of entitlement to a compensable rating for service-
connected residuals of a sacroiliac injury and weakness must 
be denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.655 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In June 1996, the Board determined that the October 1992 VA 
examination was inadequate for rating purposes for reasons 
that the range of motion of the lumbosacral spine was not 
addressed, that there were no findings with respect to 
functional impairment as a result of the veteran's service-
connected disability, and there was no opinion as to 
limitation of functional ability due to pain as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, this 
matter was remanded to the RO for a VA orthopedic examination 
to determine the current manifestations and extent of the 
service-connected disability on appeal and to obtain 
pertinent records.  The examiner's attention was directed to 
the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

In September 1996, the veteran's representative provided the 
RO with information regarding the veteran's change of address 
after correspondence to him from the Houston, Texas RO was 
returned as undeliverable.  The veteran was scheduled for a 
VA examination in December 1997 and the VA medical facility 
in Shreveport, Louisiana attempted to contact him by 
telephone to notify him of the date, time, and place of the 
examination.  The veteran could not be contacted by telephone 
and there was no other listing for him at his Texas address.  

In January 1998, the RO in Houston, Texas continued the 
denial of the claim and sent the veteran a supplemental 
statement of the case.  In June 1998, the RO notified the 
veteran that he must appear for the scheduled VA examination 
and that his claim could be denied without the examination.  
Subsequently, the veteran was scheduled for another 
examination in November 1998, but failed to report.  It was 
noted by the VA medical facility in Shreveport, Louisiana, 
that the veteran's address was bad in a report of contact, 
dated in January of 1999.  In June 2000, the St. Petersburg, 
Florida RO sent the veteran a notice to a Florida address 
informing him that his failure to appear for the scheduled 
examination without good cause may result in the denial of 
his claim, citing 38 C.F.R. § 3.655.  However, the veteran 
failed to appear for an examination scheduled in July 2000.  
A report of contact dated in January 2001 provides that 
efforts were made to contact the veteran through the 
directory assistance, but there was no phone listing for the 
veteran.  The RO also requested the veteran's representative 
to check office files and database for a possible new and 
current address for the veteran.  However, the service 
organization indicated that it did no have any files or 
information on the veteran indicating a different address in 
the state of Florida.  In a memorandum dated in February 
2001, the Veterans Service Manager indicated that all 
exhaustive measures to obtain the veteran's whereabouts have 
been unsuccessful.  

Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim for 
increased compensation benefits shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2000).  

The veteran's residuals of a sacroiliac injury and weakness 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5294 
which directs that sacroiliac injury and weakness is 
evaluated as lumbosacral strain.  The criteria for 
ascertaining the degree of severity of impairment caused by 
sacroiliac injury and weakness, rated as lumbosacral strain, 
are delineated in Diagnostic Code 5295.  Under this code, a 
non compensable evaluation is assigned for slight subjective 
symptoms only.  A 10 percent evaluation may be assigned with 
a showing of characteristic pain on motion.  If muscle spasm 
on extreme forward bending or loss of lateral spine motion is 
demonstrated, a 20 percent rating may be assigned.  In order 
to merit a 40 percent evaluation, however, the lumbosacral 
strain must be severe, with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The disorder at issue in this case cannot be evaluated under 
the above provisions, the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59, or the Court's decision in the DeLuca 
case, without a current VA examination.  

The veteran has failed to keep the RO or his own 
representative apprised of a phone number at which he can be 
reached and an address at which he can be reached, and, as 
such, further efforts to contact him would be futile.  The 
provisions of 38 C.F.R. § 3.655 (2000) provide that claims 
for increase must be denied when the veteran fails without 
good cause to report for a required VA examination.  The 
veteran has failed without good cause to report for several 
scheduled VA examinations.  He was apprised of the 
consequences of such action by the St. Petersburg, Florida 
RO, with specific references to 38 C.F.R. § 3.655 by letter 
dated in June 2000.  All due process requirements have been 
met.  The appeal must be denied pursuant to the provisions of 
38 C.F.R. § 3.655.  


ORDER

An increased (compensable) rating for residuals of sacroiliac 
injury and weakness is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

